UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05238 Nuveen New York Municipal Value Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 917-7700 Date of fiscal year end:September 30 Date of reporting period: September 30,2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you'll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman's Letter to Shareholders 4 Portfolio Manager's Comments 5 Fund Leverage 10 Common Share Information 12 Risk Considerations 14 Performance Overview and Holding Summaries 15 Shareholder Meeting Report 19 Report of Independent Registered Public Accounting Firm 21 Portfolios of Investments 22 Statement of Assets and Liabilities 52 Statement of Operations 53 Statement of Changes in Net Assets 54 Statement of Cash Flows 56 Financial Highlights 58 Notes to Financial Statements 63 Additional Fund Information 79 Glossary of Terms Used in this Report 80 Reinvest Automatically, Easily and Conveniently 82 Annual Investment Management Agreement Approval Process 83 Board Members and Officers 91 Nuveen Investments 3 Chairman's Letter to Shareholders Dear Shareholders, For better or for worse, the financial markets have spent the past year waiting for the U.S. Federal Reserve (Fed) to end its accommodative monetary policy. The policy has propped up stock and bond markets since the Great Recession, but the question remains: how will markets behave without its influence? This uncertainty has been a considerable source of volatility for stock and bond prices lately, despite the Fed carefully conveying its intention to raise rates slowly and only when the economy shows evidence of readiness. There may be at least one rate hike before the end of 2015. After all, the U.S. has reached "full employment" by the Fed's standards and growth has resumed – albeit unevenly. But the picture remains somewhat uncertain. Inflation has remained stubbornly low, most recently weighed down by an unexpectedly sharp decline in commodity prices since mid-2014. With the Fed poised to tighten and foreign central banks easing, the U.S. dollar has risen against other currencies, which has weighed on corporate earnings and further contributed to commodity price weakness. U.S. consumers have benefited from an improved labor market and lower prices at the gas pump, but the overall pace of economic expansion has been lackluster. Nevertheless, the global recovery continues to be led by the United States. Policy makers around the world are deploying their available tools to try to bolster Europe and Japan's fragile growth, and manage China's slowdown. Contagion fears ebb and flow with the headlines about Greece and China. Greece reluctantly agreed to a third bailout package from the European Union in July and China's central bank and government intervened aggressively to try to stem the sell-off in their stock prices. But persistent structural problems in these economies will continue to garner market attention. Wall Street is fond of saying "markets don't like uncertainty," and asset prices are likely to continue to churn in the current macro environment. In times like these, you can look to a professional investment manager with the experience and discipline to maintain the proper perspective on short-term events. And if the daily headlines do concern you, I encourage you to reach out to your financial advisor. Your financial advisor can help you evaluate your investment strategies in light of current events, your time horizon and risk tolerance. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Board November 23, 2015 4 Nuveen Investments Portfolio Manager's Comments Nuveen New York Municipal Value Fund, Inc. (NNY) Nuveen New York Municipal Value Fund 2 (NYV) Nuveen New York Dividend Advantage Municipal Fund (NAN) Nuveen New York AMT-Free Municipal Income Fund (NRK) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio manager Scott R. Romans, PhD, discusses economic and municipal market conditions at the national and state levels, key investment strategies and the twelve-month performance of the Nuveen New York Funds. Scott assumed portfolio management responsibility for these four Funds in 2011. FUND REORGANIZATIONS On January 15, 2015, the Funds' Board of Directors/Trustees approved the following reorganizations for certain New York Funds included in this report (the Target Funds) to create one, larger-state Fund (the Acquiring Fund): Target Funds Symbol Acquiring Fund Symbol Nuveen New York Performance Plus Municipal Fund, Inc. NNP Nuveen New York Dividend Advantage Municipal Fund NAN Nuveen New York Dividend Advantage Municipal Fund 2 NXK On May 18, 2015, the reorganizations were approved by shareholders and became effective before the opening of business on June 8, 2015. See Notes to Financial Statements, Notes 1 — General Information and Significant Accounting Policies, Fund Reorganizations for further information. What factors affected the U.S. economy and the national municipal market during the twelve-month reporting period ended September 30, 2015? During this reporting period, the U.S. economy continued to expand at a moderate pace. The Federal Reserve (Fed) maintained efforts to bolster growth and promote progress toward its mandates of maximum employment and price stability by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008. At its October 2014 meeting, the Fed announced that it would end its bond-buying stimulus program as of November 1, 2014, after tapering its monthly asset purchases of mortgage-backed and longer-term Treasury securities from the original $85 billion per month to $15 billion per month over the course of seven consecutive meetings (December 2013 through September 2014). In making the announcement, the Fed cited substantial improvement in the labor market as well as sufficient underlying strength in the broader economy to support ongoing progress toward maximum employment in a context of price stability. The Fed also reiterated that it would Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's (S&P), Moody's Investors Service, Inc. (Moody's) or Fitch, Inc. (Fitch) Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers' ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Manager's Comments (continued) continue to look at a wide range of factors, including labor market conditions, indicators of inflationary pressures and readings on financial developments, in determining future actions. Additionally, the Fed stated that it would likely maintain the current target range for the fed funds rate for a considerable time, especially if projected inflation continued to run below the Fed's 2% longer run goal. However, if economic data shows faster progress, the Fed indicated that it could raise the fed funds rate sooner than expected. The Fed changed its language slightly in December, indicating it would be "patient" in normalizing monetary policy. This shift helped ease investors' worries that the Fed might raise rates too soon. However, as employment data released early in 2015 continued to look strong, anticipation began building that the Fed could raise its main policy rate as soon as June. As widely expected, after its March meeting, the Fed eliminated "patient" from its statement, but also highlighted the policymakers' less optimistic view of the economy's overall health as well as downgraded their inflation projections. The Fed's April meeting seemed to further signal that a June rate hike was off the table. While the Fed attributed the first quarter's economic weakness to temporary factors, the meeting minutes from April revealed that many Committee members believed the economic data available in June would be insufficient to meet the Fed's criteria for initiating a rate increase. The June meeting bore out that presumption and the Fed decided to keep the target rate near zero. But the Committee also continued to telegraph the likelihood of at least one rate increase in 2015, which many analysts forecasted for September. During the September 2015 meeting, the Fed decided to keep the federal funds rate near zero despite broad speculation that it would increase rates. The Committee said it will keep the rate near zero until the economy has seen further improvement toward reaching the Fed's goals of maximum employment and inflation approaching 2%. This assessment will take into account a wide range of information, including measures of labor market conditions, indicators of inflation pressures and inflation expectations, and readings on financial and international developments. At the Fed's October 2015 meeting (subsequent to the close of this reporting period), the Committee again held steady, while opening the door for a potential December rate hike. The U.S. economy proved to be fairly resilient compared to other economies around the globe, boosted by an improving job market, declining gas prices and low mortgage rates. According to the government's preliminary gross domestic product (GDP) estimate, the U.S. economy increased at a 1.5% annualized rate in the third quarter of 2015, as measured by GDP, compared with increases of 3.9% in the second quarter, 0.6% in the first quarter of 2015 and 2.2% in the fourth quarter 2014. The deceleration in real GDP in the third quarter primarily reflected a downturn in private inventory investment and decelerations in exports, in nonresi-dential fixed investment, in state and local government spending and in residential fixed investment that were partly offset by a deceleration in imports. The Consumer Price Index (CPI) decreased 0.2% essentially unchanged year-over-year as of September 2015. The core CPI (which excludes food and energy) increased 1.9% during the same period, below the Fed's unofficial longer term inflation objective of 2.0%. As of September 2015, the U.S. unemployment rate was 5.1%, a figure that is also considered "full employment" by some Fed officials. The housing market continued to post consistent gains as of its most recent reading for August 2015. The average home price in the S&P/Case-Shiller Index of 20 major metropolitan areas rose 5.1% for the twelve months ended August 2015 (most recent data available at the time this report was prepared). In this environment, the municipal bond market delivered moderate gains for the twelve-month reporting period. Low interest rates, improving investor sentiment, favorable supply-demand dynamics and strengthening credit fundamentals drove municipal bond yields lower and tightened yield spreads relative to Treasuries for much of 2014. However, market conditions turned more volatile in 2015. A series of disappointing economic data underscored the fragility of the U.S. recovery, as well as cast further uncertainty on the timing of the Fed's first rate hike. As the year progressed, the Fed delayed the rate increase at each of its subsequent meetings (including its September 2015 meeting), contributing to a sense of prolonged uncertainty in the bond markets and triggering large swings in bond yields. Issuance was unusually strong at the beginning of 2015, fueling concerns about potential oversupply conditions. Over the twelve months ended September 30, 2015, municipal bond issuance nationwide totaled $416.8 billion, an increase of 37.7% from the 6 Nuveen Investments issuance for the twelve-month period ended September 30, 2014. The surge in gross issuance is due mostly to increased refunding deals as issuers have been actively and aggressively refunding their outstanding debt given the very low interest rate environment. In these transactions the issuers are issuing new bonds and taking the bond proceeds and redeeming (calling) old bonds. These refunding transactions have ranged from 40%-60% of total issuance over the past few years. Thus, the net issuance (all bonds issued less bonds redeemed) is actually much lower than the gross issuance. In fact, the total municipal bonds outstanding has actually declined in each of the past four calendar years. So, the gross is surging, but the net is not and this has been an overall positive technical factor on municipal bond investment performance. At the same time, regulatory changes, increased risk aversion and expectations for rising interest rates have encouraged bond dealers, typically brokers and banks, to reduce the size of their inventories in recent years. By holding smaller amounts of bonds on their books, dealers seek to mitigate their exposure to bonds that could potentially be worth less or be more difficult to sell in the future. As a result, there has been less liquidity in the marketplace, which contributed to periods of increased price volatility in 2015. How were economic and market conditions in New York during the twelve-month reporting period ended September 30, 2015? New York State's $1.3 trillion economy represents 7.8% of U.S. gross domestic product and, according to the International Monetary Fund, would be the 14th largest economy in the world on a stand-alone basis. As of September 2015, the state's unemployment rate registered 5.1%. According to the S&P/Case-Shiller Index of 20 major metropolitan areas, housing prices in New York City rose 1.8% over the twelve months ended August 2015 (most recent data available at the time this report was prepared), compared with an average increase of 5.1% nationally. The state's budget picture has improved considerably over the past few years. Revenues have been increased through tax hikes and expenditures have been more tightly controlled. New York State has collected approximately $5 billion in various settlements and assessments from the financial industry through March 2015, and additional settlement monies are possible. The adopted $142 billion budget for Fiscal 2016 is 3% higher than the adopted Fiscal 2015 budget. The Fiscal 2016 budget contains no new taxes. Approximately $850 million of the $5 billion of settlements will go into a reserve fund. Another $1.5 billion will go towards economic development upstate. Another $1.3 billion would go to the Tappan Zee Bridge project. The budget also includes a $1.1 billion increase in education spending. New York is a high-income state, with per capita income at 122% of the U.S. average, fourth-highest among the 50 states. New York is a heavily indebted state. According to Moody's, New York ranked fifth in the nation in debt per capita in 2013 (NY: $3,204; median: $1,054), sixth in debt per capita as a percentage of personal income (NY: 6.0%; median: 2.6%) and sixth in debt to gross state domestic product (NY: 5.2%; median: 2.4%). The state's pensions have traditionally been well funded, though they did decline with the stock market financial crisis. As of September 2015, Moody's rates New York Aa1 with a stable outlook. Moody's upgraded New York State from Aa2 to Aa1 on June 16, 2014 citing the State's sustained improvements in fiscal governance. S&P rates the state AA+ with a stable outlook. S&P upgraded New York State from AA to AA+ on July 23, 2014, citing the State's improved budget framework. New York municipal bond supply totaled $43.6 billion for the twelve-month reporting period ended September 30, 2015, a year-over-year increase of 5.9%. This ranked New York third among state issuers behind California and Texas. What key strategies were used to manage the New York Funds during the twelve-month reporting period ended September 30, 2015? Despite the volatility during this period, the low interest rate environment continued to attract investors to spread products, including municipal bonds. Credit spreads relative to Treasuries continued to tighten, helping the broad municipal market to appreciate modestly over the twelve-month reporting period. The New York municipal market outperformed the national market. During this time, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that we believed had the potential to perform well and helped us keep our Funds fully invested. In the New York municipal market, we tended to find the most attractive relative values in the single A rated category during this reporting period, with some Nuveen Investments 7 Portfolio Manager's Comments (continued) selective opportunities in BBB rated and below investment grade credits. We also added some high quality bonds that were available at good values. These positions helped keep the Funds fully invested and were intended as short-term holdings that could be easily sold when proceeds were needed to fund a new purchase. The Funds added tobacco, higher education and health care bonds, as well as bonds secured by the real estate in the World Trade Center. On a limited basis, we also bought some new issue, 4% coupon structures when the spreads between 4% and 5% coupon bonds were wide and sold them into the secondary market as spreads tightened. Overall, our emphasis in purchase activity was on relative value and credit quality, rather than sector. That is, when considering the purchase of a lower rated bond or a slightly less liquid issue, we looked carefully at the compensation offered by the bond in question relative to its credit quality or liquidity to determine that, if the bond were held for the long term rather than used in a bond swap when interest rates rise, there is potential for the Funds to be well compensated. All of the additions to our portfolios during this reporting period consisted of New York paper. Cash for purchases during this reporting period was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. The call activity was primarily in short-term pre-refunded bonds. In some cases, when an attractive buying opportunity arose, the Funds sold bonds with medium-term (four to eight year) call structures that were trading at a premium in the secondary market to help fund the new purchase. As of September 30, 2015, all four of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the New York Funds perform during the twelve-month reporting period ended September 30, 2015? The tables in each Fund's Performance Overview and Holding Summaries section of this report provide the Funds' total returns for the one-year, five-year, ten-year and/or since inception periods ended September 30, 2015. Each Fund's total returns at net asset value (NAV) are compared with the performance of corresponding market indexes and a Lipper classification average. For the twelve months ended September 30, 2015, the total return at common share NAV for NYV, NAN and NRK exceeded the return for the S&P Municipal Bond New York Index, while NNY underperformed the state index and all four funds bested the national S&P Municipal Bond Index. For the same period, all four Funds lagged the average return for the Lipper New York Municipal Debt Funds Classification Average. Key management factors that influenced the Funds' returns included duration and yield curve positioning, credit exposure and sector allocation. The use of regulatory leverage had a positive impact on the performance of NAN and NRK during this reporting period; NNY and NYV do not use regulatory leverage. Leverage is discussed in more detail in the Fund leverage section of this report. The flattening yield curve during this reporting period helped municipal bonds with longer maturities generally outperform those with shorter maturities. Overall, credits with maturities of 15 years or more, especially those at the longest end of the municipal yield curve, outperformed the general municipal market, while bonds at the shortest end of the curve produced the weakest results. In general, the Funds' durations and yield curve positioning were positive for their performance. Consistent with our long-term strategy, all of these Funds tended to be overweighted in the longer parts of the yield curve that performed best and underweighted in the underperforming shorter end of the curve. During this reporting period, lower rated bonds generally outperformed higher quality bonds. All four Funds tended to be underweight in higher rated segments and overweight in the lower rated segments during the reporting period, which was generally beneficial to performance. 8 Nuveen Investments Among the municipal market sectors, the stronger performing sectors were those with longer dated and lower quality profiles such as tobacco, health care, industrial development revenue/pollution control revenue (IDR/PCR) and higher education. All four Funds had allocations of tobacco bonds issued by various state and territorial agencies, with NAN having the heaviest weighting in these credits and NNY having the lightest exposure. Conversely, sectors composed of shorter maturity and higher quality bonds including the pre-refunded, water and sewer, housing and tax-supported sectors underperformed in this reporting period. The Funds' exposures to these sectors was disadvantageous to performance. NYV had the highest allocation in pre-refunded bonds, while NNY had the lowest allocation. An Update Involving Puerto Rico As noted in the previous Shareholder Fund Report, we continue to monitor situations in the broader municipal market for any impact on the Funds' holdings and performance: the ongoing economic problems of Puerto Rico is one such case. Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico has warned investors since 2014 that the island's debt burden debt may be unsustainable and the Commonwealth has been exploring various strategies to deal with this burden, including Chapter 9 bankruptcy. In terms of Puerto Rico holdings, shareholders should note that, as of the end of this reporting period, NYV had no exposure to Puerto Rico debt, while the NAN, NNY and NRK had allocations of 0.65%, 2.20% and 2.56%, respectively, all of which was insured. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico general obligation debt currently is rated Caa2/CC/CC (below investment grade) by Moody's, S&P and Fitch, respectively, with negative outlooks. The Nuveen complex's entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totaled 0.26% of assets under management as of September 30, 2015. As of September 30, 2015, Nuveen's limited exposure to Puerto Rico generally was invested in bonds that were insured, pre-refunded (and therefore backed by securities such as U.S. Treasuries), or tobacco settlement bonds. Overall, the small size of our exposures meant that our Puerto Rico holdings had a negligible impact on performance. Nuveen Investments 9 Fund Leverage IMPACT OF THE FUNDS' LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds' use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. As mentioned previously, NNY and NYV do not use regulatory leverage. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund's net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over this reporting period. As of September 30, 2015, the Funds' percentages of leverage are as shown in the accompanying table. NNY NYV NAN NRK Effective Leverage* 2.71% 5.09% 34.42% 33.20% Regulatory Leverage* 0.00% 0.00% 27.82% 31.10% * Effective leverage is a Fund's effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund's portfolio that increase the Fund's investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund's capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. 10 Nuveen Investments THE FUNDS' REGULATORY LEVERAGE As of September 30, 2015, the following Funds have issued and outstanding Institutional MuniFund Term Preferred (iMTP) Shares, Variable Rate MuniFund Term Preferred (VMTP) Shares and/or Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. As mentioned previously, NNY and NYV do not use regulatory leverage. iMTP Shares VMTP Shares VRDP Shares Series Shares Issued at Liquidation Value Series Shares Issued at Liquidation Value Series Shares Issued at Liquidation Value Total NAN $ — * $ 1 ** $ $ NRK $ — $ — 1 $ — — — 2 — — — 3 — — — 4 $ $ — $ $ * A portion of the VMTP Shares issued in connection with the reorganization. ** VRDP Shares issued in connection with the reorganization. Refer to the Notes to Financial Statements, Note 4 – Fund Shares, Preferred Shares for further details on iMTP, VMTP and VRDP Shares and each Funds' respective transactions. Nuveen Investments 11 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds' distributions is current as of September 30, 2015. Each Fund's distribution levels may vary over time based on each Fund's investment activities and portfolio investments value changes. During the current reporting period, each Fund's distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NNY NYV NAN NRK October 2014 $ November December January February March April May June July August September 2015 Ordinary Income Distribution* $ $ $ — $ Market Yield** % Taxable-Equivalent Yield** % * Distribution paid in December 2014. ** Market Yield is based on the Fund's current annualized monthly dividend divided by the Fund's current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.8%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund's net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund's net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of September 30, 2015, the Funds had positive UNII balances for tax purposes and positive UNII balances for financial reporting purposes. 12 Nuveen Investments All monthly dividends paid by each Fund during the current reporting period were paid from net investment income. If a portion of the Fund's monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the composition and per share amounts of each Fund's dividends for the reporting period are presented in this report's Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6 — Income Tax Information within the Notes to Financial Statements of this report. COMMON SHARE REPURCHASES During August 2015, the Funds' Board of Directors/Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of September 30, 2015, and since the inception of the Funds' repurchase programs, the Funds have cumulatively repurchased and retired their outstanding common shares as shown in the accompanying table. NNY NYV NAN NRK Common shares cumulatively repurchased and retired — — Common shares authorized for repurchase During the current reporting period, the following Fund repurchased and retired its common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NAN Common shares repurchased and retired Weighted average price per common share repurchased and retired $ Weighted average discount per common share repurchased and retired % OTHER COMMON SHARE INFORMATION As of September 30, 2015, and during the current reporting period, the Funds' common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NNY NYV NAN NRK Common share NAV $ Common share price $ Premium/(Discount) to NAV )% )% )% )% 12-month average premium/(discount) to NAV )% )% )% )% Nuveen Investments 13 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Nuveen New York Municipal Value Fund, Inc. (NNY) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NNY. Nuveen New York Municipal Value Fund 2 (NYV) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NYV. Nuveen New York Dividend Advantage Municipal Fund (NAN) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NAN. Nuveen New York AMT-Free Municipal Income Fund (NRK) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NRK. 14 Nuveen Investments NNY Nuveen New York Municipal Value Fund, Inc. Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Average Annual 1-Year 5-Year 10-Year NNY at Common Share NAV 3.22% 4.14% 4.39% NNY at Common Share Price 4.05% 3.91% 5.09% S&P Municipal Bond New York Index 3.31% 4.09% 4.61% S&P Municipal Bond Index 3.00% 4.27% 4.59% Lipper New York Municipal Debt Funds Classification Average 5.03% 5.89% 4.98% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 100.1% Other Assets Less Liabilities 2.0% Net Assets Plus Floating Rate Obligations 102.1% Floating Rate Obligations (2.1)% Net Assets 100% Portfolio Composition (% of total investments) Education and Civic Organizations 21.6% Transportation 18.8% Tax Obligation/Limited 17.2% Utilities 10.4% Health Care 6.5% Tax Obligation/General 6.1% U.S. Guaranteed 5.8% Other 13.6% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 18.5% AA 46.3% A 12.5% BBB 7.2% BB or Lower 10.6% N/R (not rated) 4.9% Total 100% Nuveen Investments 15 NYV Nuveen New York Municipal Value Fund 2 Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Average Annual Since 1-Year 5-Year Inception NYV at Common Share NAV 3.74% 4.15% 6.19% NYV at Common Share Price 7.34% 3.98% 4.61% S&P Municipal Bond New York Index 3.31% 4.09% 5.28% S&P Municipal Bond Index 3.00% 4.27% 5.52% Lipper New York Municipal Debt Funds Classification Average 5.03% 5.89% 5.80% Since inception returns are from 4/28/09. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 98.9% Other Assets Less Liabilities 1.1% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 27.9% U.S. Guaranteed 17.5% Education and Civic Organizations 15.4% Transportation 11.9% Housing/Multifamily 8.2% Utilities 5.4% Other 13.7% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 38.6% AA 33.0% A 7.5% BBB 8.6% BB or Lower 7.3% N/R (not rated) 5.0% Total 100% 16 Nuveen Investments NAN Nuveen New York Dividend Advantage Municipal Fund Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Average Annual 1-Year 5-Year 10-Year NAN at Common Share NAV 4.47% 5.47% 5.35% NAN at Common Share Price 6.53% 4.29% 4.22% S&P Municipal Bond New York Index 3.31% 4.09% 4.61% S&P Municipal Bond Index 3.00% 4.27% 4.59% Lipper New York Municipal Debt Funds Classification Average 5.03% 5.89% 4.98% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 144.6% Common Stocks 0.6% Other Assets Less Liabilities 1.0% Net Assets Plus Floating Rate Obligations,VMTP Shares, at Liquidation Value & VRDP Shares, at Liquidation Value 146.2% Floating Rate Obligations (7.7)% VMTP Shares, at Liquidation Value (19.8)% VRDP Shares, at Liquidation Value (18.7)% Net Assets 100% Portfolio Composition (% of total investments) Education and Civic Organizations 18.2% Tax Obligation/Limited 18.0% Transportation 12.9% Utilities 8.9% U.S. Guaranteed 8.7% Tax Obligation/General 8.6% Health Care 6.0% Other 18.7% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 21.8% AA 40.9% A 12.5% BBB 6.2% BB or Lower 12.2% N/R (not rated) 6.0% N/A (not applicable) 0.4% Total 100% Nuveen Investments 17 NRK Nuveen New York AMT-Free Municipal Income Fund Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Average Annual 1-Year 5-Year 10-Year NRK at Common Share NAV 4.98% 3.90% 4.65% NRK at Common Share Price 4.06% 2.41% 4.39% S&P Municipal Bond New York Index 3.31% 4.09% 4.61% S&P Municipal Bond Index 3.00% 4.27% 4.59% Lipper New York Municipal Debt Funds Classification Average 5.03% 5.89% 4.98% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 146.8% Other Assets Less Liabilities 2.0% Net Assets Plus Floating Rate Obligations, iMTP Shares, at Liquidation Value & VRDP Shares, at Liquidation Value 148.8% Floating Rate Obligations (3.6)% iMTP Shares, at Liquidation Value (6.3)% VRDP Shares, at Liquidation Value (38.9)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 31.4% Education and Civic Organizations 18.4% Transportation 10.2% Utilities 9.0% U.S. Guaranteed 7.1% Health Care 5.9% Water and Sewer 5.0% Other 13.0% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 26.7% AA 46.9% A 10.7% BBB 3.8% BB or Lower 9.7% N/R (not rated) 2.2% Total 100% 18 Nuveen Investments Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on April 20, 2015 for NNP, NAN and NXK; at this meeting the shareholders were asked to vote to approve an Agreement and Plan of Reorganization, to approve Issuance of Additional Shares and to elect Board Members. The meeting was subsequently adjourned to May 18, 2015 for NAN, NNP and NXK. NNP NAN NXK Common and Common and Common and Preferred Preferred Preferred shares shares shares voting together Preferred Common voting together Preferred voting together Preferred as a class shares shares as a class Shares as a class Shares To approve an Agreement and Plan of Reorganization For — — Against — Abstain — Broker Non-Votes — Total — — To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Total — Nuveen Investments 19 Shareholder Meeting Report (continued) NNP NAN NXK Common and Common and Common and Preferred Preferred Preferred shares shares shares voting together Preferred Common voting together Preferred voting together Preferred as a class shares shares as a class Shares as a class Shares Approval of the Board Members was reached as follows: William Adams IV For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — Withhold — Total — David J. Kundert For — Withhold — Total — John K. Nelson For — Withhold — Total — William J. Schneider For — Withhold — Total — Thomas S. Schreier, Jr. For — Withhold — Total — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Virginia L. Stringer For — Withhold — Total — Terence J. Toth For — Withhold — Total — 20 Nuveen Investments Report of Independent Registered Public Accounting Firm To the Board of Directors/Trustees and Shareholders of Nuveen New York Municipal Value Fund, Inc. Nuveen New York Municipal Value Fund 2 Nuveen New York Dividend Advantage Municipal Fund Nuveen New York AMT-Free Municipal Income Fund: We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen New York Municipal Value Fund, Inc., Nuveen New York Municipal Value Fund 2, Nuveen New York Dividend Advantage Municipal Fund and Nuveen New York AMT-Free Municipal Income Fund (the "Funds") as of September 30, 2015, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, the statements of cash flows (Nuveen New York Dividend Advantage Municipal Fund and Nuveen New York AMT-Free Municipal Income Fund only) for the year then ended and the financial highlights for the each of the years in the two-year period then ended. The financial highlights for the periods presented through September 30, 2013 were audited by other auditors whose report dated November 26, 2013 expressed an unqualified opinion on those financial highlights. These financial statements and financial highlights are the responsibility of the Funds' management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2015, by correspondence with the custodian and brokers or other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Funds as of September 30, 2015, the results of their operations for the year then ended, the changes in their net assets for the each of the years in the two-year period then ended, their cash flows (Nuveen New York Dividend Advantage Municipal Fund and Nuveen New York AMT-Free Municipal Income Fund only) for the year then ended and the financial highlights for the each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Chicago, Illinois November 25, 2015 Nuveen Investments 21 NNY Nuveen New York Municipal Value Fund, Inc. Portfolio of Investments September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 100.1% (100.0% of Total Investments) MUNICIPAL BONDS – 100.1% (100.0% of Total Investments) Consumer Discretionary – 3.3% (3.3% of Total Investments) $ Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, Series 2007A, 5.000%, 12/01/23 6/17 at 100.00 N/R $ Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Refunding Series 2006A-2, 5.250%, 6/01/26 6/16 at 100.00 B Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2006A-3, 5.000%, 6/01/35 6/16 at 100.00 B 65 New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/15 at 100.00 A1 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 5.750%, 6/01/33 11/15 at 100.00 A1 15 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2001A, 5.200%, 6/01/25 11/15 at 100.00 A1 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB– 5.000%, 6/01/26 6/16 at 100.00 BB– 5.125%, 6/01/42 6/16 at 100.00 B Total Consumer Staples Education and Civic Organizations – 21.6% (21.6% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 B Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 1/20 at 100.00 BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, Enterprise Charter School Project, Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 B Build New York City Resource Corporation, New York, Revenue Bonds, City University of New York – Queens College, Q Student Residences, LLC Project, Refunding Series 2014A: 5.000%, 6/01/38 6/24 at 100.00 Aa2 5.000%, 6/01/43 6/24 at 100.00 Aa2 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 AA Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2013A, 5.000%, 7/01/44 7/23 at 100.00 A– Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured No Opt. Call AA– Dormitory Authority of the State of New York, Icahn School of Medicine at Mount Sinai, Revenue Bonds, Series 2015A: 5.000%, 7/01/40 7/25 at 100.00 A– 5.000%, 7/01/45 7/25 at 100.00 A– Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2015A: 5.000%, 7/01/31 No Opt. Call Aa3 5.000%, 7/01/33 No Opt. Call Aa3 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2015A, 5.000%, 7/01/45 7/25 at 100.00 A– $ Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2015A, 5.000%, 7/01/35 No Opt. Call AA– Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph's College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Ba1 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Ba3 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013, 5.000%, 9/01/43 9/23 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 BBB Monroe County Industrial Development Corporation, New York, Revenue Bonds, St. John Fisher College, Series 2011: 6.000%, 6/01/30 6/21 at 100.00 BBB+ 6.000%, 6/01/34 6/21 at 100.00 BBB+ Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of Rochester Project, Series 2011B, 5.000%, 7/01/41 7/21 at 100.00 AA– New Rochelle Corporation, New York, Local Development Revenue Bonds, Iona College Project, Series 2015A: 25 5.000%, 7/01/40 7/25 at 100.00 BBB 25 5.000%, 7/01/45 7/25 at 100.00 BBB New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB 4.750%, 3/01/46 – NPFG Insured 9/16 at 100.00 AA– Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB+ Tompkins County Development Corporation, New York, Revenue Bonds, Ithaca College, Series 2011, 5.375%, 7/01/41 – AGM Insured 1/21 at 100.00 A2 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Total Education and Civic Organizations Financials – 1.4% (1.4% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2007, 5.500%, 10/01/37 No Opt. Call A Health Care – 6.5% (6.5% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured 11/15 at 100.00 AA– Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, New York Hospital Medical Center of Queens, Series 2007, 4.650%, 8/15/27 2/17 at 100.00 N/R Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured 11/15 at 100.00 AA– Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.000%, 7/01/26 7/20 at 100.00 A Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Nuveen Investments 23 NNY Nuveen New York Municipal Value Fund, Inc. Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 A– $ Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 11/15 at 100.00 BB Suffolk County Economic Development Corporation, New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group Project, Refunding Series 2011, 5.000%, 7/01/28 7/21 at 100.00 BBB+ Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/16 at 100.00 B+ Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001B, 7.125%, 7/01/31 11/15 at 100.00 B+ Total Health Care Housing/Multifamily – 1.7% (1.7% of Total Investments) East Syracuse Housing Authority, New York, FHA-Insured Section 8 Assisted Revenue Refunding Bonds, Bennet Project, Series 2001A, 6.700%, 4/01/21 10/15 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2009C-1, 5.500%, 11/01/34 5/19 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2009M, 5.150%, 11/01/45 5/19 at 100.00 AA+ Total Housing/Multifamily Industrials – 1.6% (1.6% of Total Investments) Build New York City Resource Corporation, New York, Solid Waste Disposal Revenue Bonds, Pratt Paper NY, Inc. Project, Series 2014, 5.000%, 1/01/35 (Alternative Minimum Tax) 1/25 at 100.00 N/R New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 11/24 at 100.00 N/R Total Industrials Long-Term Care – 1.1% (1.1% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Baa3 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 5.000%, 7/01/35 – ACA Insured 11/15 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 1/16 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1, 5.500%, 7/01/18 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1, 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 7/16 at 101.00 N/R Total Long-Term Care Tax Obligation/General – 6.1% (6.1% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2008 Series D-1, 5.125%, 12/01/25 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series A-1, 5.000%, 8/01/26 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA Total Tax Obligation/General 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 17.2% (17.2% of Total Investments) $ Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 2005A, 5.250%, 7/01/24 – CIFG Insured 11/15 at 100.00 AA $ Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue Bonds, City University System, Series 1993A: 5.750%, 7/01/18 No Opt. Call AA 6.000%, 7/01/20 No Opt. Call AA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2012D, 5.000%, 2/15/37 No Opt. Call AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, 5.000%, 3/15/44 No Opt. Call AAA Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 5.000%, 11/15/34 11/19 at 100.00 AA Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/16 at 100.00 A– New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2009-S5, 5.250%, 1/15/39 1/19 at 100.00 AA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2015S-2, 5.000%, 7/15/40 7/25 at 100.00 AA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2014 Series D-1, 5.000%, 2/01/35 2/24 at 100.00 AAA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA+ New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured (UB) (4) No Opt. Call AA+ New York State Urban Development Corporation, Special Project Revenue Bonds, University Facilities Grants, Series 1995, 5.875%, 1/01/21 No Opt. Call AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/43 – NPFG Insured No Opt. Call AA– Total Tax Obligation/Limited Transportation – 18.8% (18.8% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2015D-1, 5.000%, 11/15/30 11/25 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2008A, 5.250%, 11/15/36 11/17 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2012E, 5.000%, 11/15/42 No Opt. Call AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013E, 5.000%, 11/15/31 11/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2014B, 5.250%, 11/15/38 5/24 at 100.00 AA– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 (5) 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/15 at 100.00 BB New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) 1/16 at 100.00 A3 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.000%, 11/15/44 11/21 at 100.00 A+ Nuveen Investments 25 NNY Nuveen New York Municipal Value Fund, Inc. Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Ninth Series 2015, 5.000%, 5/01/40 5/25 at 100.00 AA– $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 18.072%, 3/16/17 – AGM Insured (IF) No Opt. Call AA Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Ninth Series 2013, 5.000%, 12/01/43 12/23 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2002E, 5.500%, 11/15/20 – NPFG Insured No Opt. Call AA– Total Transportation U.S. Guaranteed – 5.8% (5.8% of Total Investments) (6) Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter's Hospital, Series 2008D, 5.750%, 11/15/27 (Pre-refunded 11/15/17) 11/17 at 100.00 N/R (6) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk County Issue, Series 1986, 7.375%, 7/01/16 (ETM) No Opt. Call Aaa Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006-1, 5.000%, 7/01/35 (Pre-refunded 7/01/16) 7/16 at 100.00 AA (6) Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. Project, Series 2006A, 6.000%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (6) Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa 5.500%, 2/01/32 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, Series 2003, 5.250%, 6/01/27 (Pre-refunded 11/20/15) (Alternative Minimum Tax) 11/15 at 100.00 A– (6) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1, 5.500%, 7/01/18 (Pre-refunded 7/01/16) 7/16 at 101.00 N/R (6) 30 New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 (Pre-refunded 8/01/16) 8/16 at 100.00 N/R (6) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A, 5.000%, 12/15/27 (Pre-refunded 12/15/17) (UB) 12/17 at 100.00 AAA 25 Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15/19 (Pre-refunded 11/15/15) – FGIC Insured 11/15 at 100.00 Aa1 (6) Total U.S. Guaranteed Utilities – 10.5% (10.4% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 90 Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 – CIFG Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/38 5/21 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 5.000%, 9/01/37 No Opt. Call A– 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 No Opt. Call BB+ $ Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998, 5.500%, 1/01/23 (Alternative Minimum Tax) 1/16 at 100.00 N/R Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE: 5.000%, 12/15/34 12/23 at 100.00 AAA 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 4.5% (4.5% of Total Investments) Buffalo Municipal Water Finance Authority, New York, Water System Revenue Bonds, Refunding Series 2015A, 5.000%, 7/01/29 7/25 at 100.00 A New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds Master Financing, Series 2012B, 5.000%, 2/15/42 2/22 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Subordinated SRF Series 2015A: 5.000%, 6/15/36 6/25 at 100.00 AAA 5.000%, 6/15/40 6/25 at 100.00 AAA Total Water and Sewer $ Total Long-Term Investments (cost $144,366,397) Floating Rate Obligations – (2.1)% ) Other Assets Less Liabilities – 2.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.875% to 2.350%. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 27 NYV Nuveen New York Municipal Value Fund 2 Portfolio of Investments September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 98.9% (100.0% of Total Investments) MUNICIPAL BONDS – 98.9% (100.0% of Total Investments) Consumer Staples – 4.4% (4.5% of Total Investments) $ District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.500%, 5/15/33 No Opt. Call Baa1 $ Education and Civic Organizations – 15.3% (15.4% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 B Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, Enterprise Charter School Project, Series 2011A, 6.000%, 12/01/19 No Opt. Call B Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2013A, 5.000%, 7/01/44 7/23 at 100.00 A– Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 Aa2 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2015A, 5.000%, 7/01/35 No Opt. Call AA– Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 Aa1 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013, 5.000%, 9/01/38 9/23 at 100.00 A New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project PILOT, Series 2009A, 0.000%, 3/01/40 – AGC Insured No Opt. Call AA Total Education and Civic Organizations Financials – 1.0% (1.0% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2007, 5.500%, 10/01/37 No Opt. Call A Health Care – 2.6% (2.6% of Total Investments) 50 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.000%, 7/01/26 7/20 at 100.00 A Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001B, 7.125%, 7/01/31 11/15 at 100.00 B+ Total Health Care Housing/Multifamily – 8.1% (8.2% of Total Investments) New York City Housing Development Corporation, New York, FNMA Backed Progress of Peoples Development Multifamily Rental Housing Revenue Bonds, Series 2005B, 4.950%, 5/15/36 (Alternative Minimum Tax) 11/15 at 100.00 AA+ New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009A, 5.250%, 11/01/41 5/19 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 4.500%, 11/01/29 5/19 at 100.00 Aa2 Total Housing/Multifamily 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Industrials – 1.6% (1.7% of Total Investments) $ 25 Build New York City Resource Corporation, New York, Solid Waste Disposal Revenue Bonds, Pratt Paper NY, Inc. Project, Series 2014, 5.000%, 1/01/35 (Alternative Minimum Tax) 1/25 at 100.00 N/R $ New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 11/24 at 100.00 N/R Total Industrials Tax Obligation/General – 1.2% (1.2% of Total Investments) Yonkers, New York, General Obligation Bonds, Series 2011A, 5.000%, 10/01/24 – AGM Insured 10/21 at 100.00 AA Tax Obligation/Limited – 27.6% (27.9% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2009A, 5.000%, 3/15/38 3/19 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2015B Group C, 5.000%, 2/15/38 2/25 at 100.00 AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, 5.000%, 3/15/44 No Opt. Call AAA Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2009-S5, 5.250%, 1/15/39 1/19 at 100.00 AA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2014 Series D-1, 5.000%, 2/01/35 2/24 at 100.00 AAA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 09-6W, 13.250%, 3/15/37 (IF) (4) 3/17 at 100.00 AAA Total Tax Obligation/Limited Transportation – 11.8% (11.9% of Total Investments) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A, 5.000%, 1/15/42 – AGM Insured 1/24 at 100.00 AA New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007, 5.750%, 10/01/37 (5) 10/17 at 100.00 N/R New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.000%, 11/15/44 11/21 at 100.00 A+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Series 2008A, 5.000%, 11/15/33 5/18 at 100.00 AA– Total Transportation U.S. Guaranteed – 17.3% (17.5% of Total Investments) (6) Albany Capital Resource Corporation, New York, St. Peter's Hospital Project, Series 2011, 6.000%, 11/15/25 (Pre-refunded 11/15/20) 11/20 at 100.00 N/R (6) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.000%, 8/01/24 (Pre-refunded 8/01/16) 8/16 at 100.00 N/R (6) Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2006B, 5.000%, 11/01/34 (Pre-refunded 11/01/16) 11/16 at 100.00 A3 (6) Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2009A, 5.500%, 5/01/37 (Pre-refunded 5/01/19) 5/19 at 100.00 A (6) Nuveen Investments 29 NYV Nuveen New York Municipal Value Fund 2 Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2007B, 5.625%, 7/01/37 (Pre-refunded 7/01/17) 7/17 at 100.00 A3 (6) $ Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. Project, Series 2006A, 6.000%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (6) Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 (Pre-refunded 11/15/17) 11/17 at 100.00 A (6) Total U.S. Guaranteed Utilities – 5.3% (5.4% of Total Investments) 25 Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 A– Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 No Opt. Call BB+ Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE, 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 2.7% (2.7% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 12/21 at 100.00 AA+ $ Total Long-Term Investments (cost $32,883,528) Other Assets Less Liabilities – 1.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.750% to 2.300%. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 30 Nuveen Investments NAN Nuveen New York Dividend Advantage Municipal Fund Portfolio of Investments September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 145.2% (100.0% of Total Investments) MUNICIPAL BONDS – 144.6% (99.6% of Total Investments) Consumer Discretionary – 1.2% (0.8% of Total Investments) $ Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, Series 2007A, 5.000%, 12/01/23 6/17 at 100.00 N/R $ Consumer Staples – 7.1% (4.9% of Total Investments) Erie County Tobacco Asset Securitization Corporation, New York, Settlement Backed Bonds, Series 2005A, 5.000%, 6/01/45 11/15 at 100.00 BB+ Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Refunding Series 2006A-2, 5.250%, 6/01/26 6/16 at 100.00 B Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2006A-3, 5.000%, 6/01/35 6/16 at 100.00 B New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/15 at 100.00 A1 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 5.750%, 6/01/33 11/15 at 100.00 A1 75 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2001A, 5.200%, 6/01/25 11/15 at 100.00 A1 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB– 5.000%, 6/01/26 6/16 at 100.00 BB– 5.000%, 6/01/34 6/16 at 100.00 B 5.125%, 6/01/42 6/16 at 100.00 B Total Consumer Staples Education and Civic Organizations – 26.4% (18.2% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 B Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.250%, 7/15/40 1/20 at 100.00 BBB– 6.375%, 7/15/43 1/20 at 100.00 BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, Enterprise Charter School Project, Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 B Build New York City Resource Corporation, New York, Revenue Bonds, City University of New York – Queens College, Q Student Residences, LLC Project, Refunding Series 2014A: 5.000%, 6/01/32 6/24 at 100.00 Aa2 5.000%, 6/01/43 6/24 at 100.00 Aa2 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 AA Dormitory Authority of the State of New York, General Revenue Bonds, New York University, Series 2001-1, 5.500%, 7/01/20 – AMBAC Insured No Opt. Call AA– Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2013A, 5.000%, 7/01/44 7/23 at 100.00 A– Nuveen Investments 31 NAN Nuveen New York Dividend Advantage Municipal Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured No Opt. Call AA– $ Dormitory Authority of the State of New York, Icahn School of Medicine at Mount Sinai, Revenue Bonds, Series 2015A, 5.000%, 7/01/40 7/25 at 100.00 A– Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2012A, 5.000%, 7/01/37 7/22 at 100.00 Aa2 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2013A, 5.000%, 7/01/27 7/23 at 100.00 Aa3 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2015A: 5.000%, 7/01/31 No Opt. Call Aa3 5.000%, 7/01/33 No Opt. Call Aa3 Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 2011A, 5.000%, 10/01/41 4/21 at 100.00 AAA Dormitory Authority of the State of New York, Revenue Bonds, Marymount Manhattan College, Series 2009, 5.250%, 7/01/29 7/19 at 100.00 Baa2 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2015A, 5.000%, 7/01/45 7/25 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2009A, 5.000%, 7/01/39 7/19 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2015A: 5.000%, 7/01/34 No Opt. Call AA– 5.000%, 7/01/35 No Opt. Call AA– Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph's College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Ba1 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Ba3 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2009B, 5.250%, 2/01/39 2/19 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013: 5.000%, 9/01/38 9/23 at 100.00 A 5.000%, 9/01/43 9/23 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 BBB Madison County Capital Resource Corporation, New York, Revenue Bonds, Colgate University Project, Refunding Series 2015A, 5.000%, 7/01/40 7/25 at 100.00 AA Madison County Capital Resource Corporation, New York, Revenue Bonds, Colgate University Project, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 AA Monroe County Industrial Development Corporation, New York, Revenue Bonds, St. John Fisher College, Series 2011, 6.000%, 6/01/30 6/21 at 100.00 BBB+ New Rochelle Corporation, New York, Local Development Revenue Bonds, Iona College Project, Series 2015A: 75 5.000%, 7/01/40 7/25 at 100.00 BBB 85 5.000%, 7/01/45 7/25 at 100.00 BBB 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: $ 5.000%, 1/01/31 – AMBAC Insured 1/17 at 100.00 BB+ $ 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB 4.750%, 3/01/46 – NPFG Insured 9/16 at 100.00 AA– New York City Trust for Cultural Resources, New York, Revenue Bonds, Whitney Museum of American Art, Series 2011, 5.000%, 7/01/31 1/21 at 100.00 A New York City Trust for Cultural Resources, New York, Revenue Bonds, Wildlife Conservation Society, Series 2013A, 5.000%, 8/01/33 8/23 at 100.00 AA– Onondaga Civic Development Corporation, New York, Revenue Bonds, Le Moyne College Project, Series 2015, 5.000%, 7/01/40 7/25 at 100.00 Baa2 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB+ St. Lawrence County Industrial Development Agency Civic Development Corporation, New York, Revenue Bonds, Clarkson University Project, Series 2012A: 5.250%, 9/01/33 3/22 at 100.00 A3 5.000%, 9/01/41 3/22 at 100.00 A3 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence College Project, Series 2001A Remarketed, 6.000%, 6/01/41 6/19 at 100.00 BBB Total Education and Civic Organizations Financials – 2.9% (2.0% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2005, 5.250%, 10/01/35 No Opt. Call A New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2007, 5.500%, 10/01/37 No Opt. Call A Total Financials Health Care – 8.6% (6.0% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured 11/15 at 100.00 AA– Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured 11/15 at 100.00 AA– Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010: 5.000%, 7/01/26 7/20 at 100.00 A 5.200%, 7/01/32 7/20 at 100.00 A Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2011A, 5.000%, 5/01/41 5/21 at 100.00 A Nuveen Investments 33 NAN Nuveen New York Dividend Advantage Municipal Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2015A, 5.000%, 5/01/43 5/25 at 100.00 A $ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 A– Dutchess County Local Development Corporation, New York, Revenue Bonds, Health Quest System Inc, Series 2010A, 5.750%, 7/01/30 7/20 at 100.00 A– Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 11/15 at 100.00 BB Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/35 2/21 at 100.00 AA Suffolk County Economic Development Corporation, New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group Project, Refunding Series 2011, 5.000%, 7/01/28 7/21 at 100.00 BBB+ Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 1999A, 5.650%, 2/01/39 2/16 at 100.00 N/R Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/16 at 100.00 B+ Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001B, 7.125%, 7/01/31 11/15 at 100.00 B+ Total Health Care Housing/Multifamily – 2.6% (1.8% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse River LLC at SUNY Canton Project Series 2010A, 5.000%, 5/01/40 5/20 at 100.00 AA 5 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A, 5.500%, 11/01/34 (Alternative Minimum Tax) 11/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2009J, 4.800%, 5/01/36 5/19 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2010D-1A, 5.000%, 11/01/42 5/20 at 100.00 AA+ New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/01/37 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 4.500%, 11/01/29 5/19 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2010A, 5.000%, 11/01/42 5/20 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/01/38 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 New York State Housing Finance Agency, Secured Mortgage Program Multifamily Housing Revenue Bonds, Series 1999I, 6.200%, 2/15/20 (Alternative Minimum Tax) 2/16 at 100.00 Aa1 Total Housing/Multifamily Housing/Single Family – 0.1% (0.1% of Total Investments) Guam Housing Corporation, Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1998A, 5.750%, 9/01/31 (Alternative Minimum Tax) No Opt. Call N/R Industrials – 3.8% (2.6% of Total Investments) Build New York City Resource Corporation, New York, Solid Waste Disposal Revenue Bonds, Pratt Paper NY, Inc. Project, Series 2014, 5.000%, 1/01/35 (Alternative Minimum Tax) 1/25 at 100.00 N/R New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 11/24 at 100.00 N/R Total Industrials 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 2.4% (1.6% of Total Investments) $ Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ $ Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Baa3 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: 5.125%, 7/01/30 – ACA Insured 11/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured 11/15 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village Project, Series 2006, 5.500%, 8/01/33 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 1/16 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1: 5.500%, 7/01/18 7/16 at 100.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 7/16 at 101.00 N/R Total Long-Term Care Tax Obligation/General – 12.4% (8.6% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2008 Series D-1: 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA 5.125%, 12/01/26 (UB) 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series B, 5.000%, 8/01/30 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series I, 5.000%, 8/01/32 8/22 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series A-1, 5.000%, 8/01/26 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2015 Series B, 5.000%, 8/01/30 8/24 at 100.00 AA 5 New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/16 11/15 at 100.00 AA 25 New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA New York City, New York, General Obligation Bonds, Subseries G-1 Fiscal Series 2012, 5.000%, 4/01/28 No Opt. Call AA New York City, New York, General Obligation Bonds, Tender Option Bond Trust 3324: 18.353%, 3/01/21 (IF) (4) No Opt. Call AA 18.353%, 3/01/21 (IF) (4) No Opt. Call AA Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/18 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/19 – NPFG Insured No Opt. Call AA– Total Tax Obligation/General Nuveen Investments 35 NAN Nuveen New York Dividend Advantage Municipal Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 26.2% (18.0% of Total Investments) $ Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 2005A, 5.250%, 7/01/24 – CIFG Insured 11/15 at 100.00 AA $ Dormitory Authority of the State of New York, Revenue Bonds, State University Educational Facilities, Series 1993A, 5.875%, 5/15/17 – FGIC Insured No Opt. Call AA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2011C, 5.000%, 3/15/41 3/21 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2012D, 5.000%, 2/15/33 No Opt. Call AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2013A, 5.000%, 2/15/43 2/23 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2014C. Group C, 5.000%, 3/15/44 3/24 at 100.00 AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2013A, 5.000%, 3/15/43 3/23 at 100.00 AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, 5.000%, 3/15/38 3/24 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A: 5.750%, 2/15/47 2/21 at 100.00 A 5.250%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Refunding Series 2012A: 5.000%, 11/15/27 No Opt. Call AA 5.000%, 11/15/29 11/22 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A, 5.750%, 7/01/18 No Opt. Call AA Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/16 at 100.00 A– New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2013S-1, 5.000%, 7/15/31 No Opt. Call AA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 5.000%, 11/01/30 5/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2012 Series E-1: 5.000%, 2/01/37 2/22 at 100.00 AAA 5.000%, 2/01/42 2/22 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series F-1, 5.000%, 2/01/29 No Opt. Call AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2014 Series D-1, 5.000%, 2/01/35 2/24 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Lien Series 2011C, 5.500%, 11/01/35 11/20 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Series 2011-D1, 5.000%, 2/01/35 2/21 at 100.00 AAA 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Tender Option Bond Trust 2015-XF0080, 13.516%, 5/01/32 (IF) 5/19 at 100.00 AAA $ New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 5.750%, 4/01/41 4/21 at 100.00 AA– New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA+ New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured (UB) (4) No Opt. Call AA+ New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 5.000%, 3/15/29 9/20 at 100.00 AAA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 09-6W, 13.250%, 3/15/37 (IF) (4) 3/17 at 100.00 AAA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/43 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Total Tax Obligation/Limited Transportation – 18.7% (12.9% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2015D-1, 5.000%, 11/15/30 11/25 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D: 5.000%, 11/15/34 11/20 at 100.00 AA– 5.250%, 11/15/40 11/20 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2012E, 5.000%, 11/15/42 No Opt. Call AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013E, 5.000%, 11/15/31 11/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2015A-1, 5.000%, 11/15/45 5/25 at 100.00 AA– New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 (5) 10/17 at 100.00 N/R 5.875%, 10/01/46 (6) 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/15 at 100.00 BB New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) 1/16 at 100.00 A3 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.000%, 11/15/44 11/21 at 100.00 A+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Forth Series 2014: 5.000%, 9/01/33 9/24 at 100.00 AA– 5.000%, 9/01/34 9/24 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Ninth Series 2015, 5.000%, 5/01/45 5/25 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 18.072%, 3/16/17 – AGM Insured (IF) No Opt. Call AA Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Sixty Sixth Series 2011, 5.000%, 1/15/41 1/21 at 100.00 AA– Nuveen Investments 37 NAN Nuveen New York Dividend Advantage Municipal Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: $ 6.500%, 12/01/28 12/15 at 100.00 BBB $ 6.000%, 12/01/36 12/20 at 100.00 BBB Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2002E, 5.500%, 11/15/20 – NPFG Insured No Opt. Call AA– Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Tender Option Bond Trust 1184, 9.261%, 5/15/16 (IF) No Opt. Call AA– Total Transportation U.S. Guaranteed – 12.7% (8.7% of Total Investments) (7) Dormitory Authority of the State of New York , Revenue Bonds, NYU Hospitals Center, Refunding Series 2007A, 5.000%, 7/01/36 (Pre-refunded 7/01/17) 7/17 at 100.00 A3 (7) Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006, 5.000%, 7/01/35 (Pre-refunded 7/01/16) (UB) 7/16 at 100.00 AA (7) Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 5.000%, 7/01/32 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 AA– (7) Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2005A, 5.000%, 11/01/34 (Pre-refunded 11/01/16) 11/16 at 100.00 A (7) Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2007B, 5.625%, 7/01/37 (Pre-refunded 7/01/17) 7/17 at 100.00 A3 (7) Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. Project, Series 2006A, 6.000%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (7) Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa 5.500%, 2/01/32 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, Series 2003, 5.250%, 6/01/27 (Pre-refunded 11/20/15) (Alternative Minimum Tax) 11/15 at 100.00 A– (7) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 (Pre-refunded 7/01/16) 7/16 at 101.00 N/R (7) 5.800%, 7/01/23 (Pre-refunded 7/01/16) 7/16 at 101.00 N/R (7) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 5.000%, 11/01/30 (Pre-refunded 5/01/17) 5/17 at 100.00 N/R (7) 35 New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 (Pre-refunded 8/01/16) 8/16 at 100.00 N/R (7) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A: 5.000%, 12/15/26 (Pre-refunded 12/15/17) (UB) 12/17 at 100.00 AAA 5.000%, 12/15/27 (Pre-refunded 12/15/17) (UB) 12/17 at 100.00 AAA Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15/19 (Pre-refunded 11/15/15) – FGIC Insured 11/15 at 100.00 Aa1 (7) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1993B, 5.000%, 1/01/20 (ETM) No Opt. Call AA+ (7) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1999B, 5.500%, 1/01/30 (Pre-refunded 1/01/22) 1/22 at 100.00 AA+ (7) Total U.S. Guaranteed 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 12.9% (8.9% of Total Investments) $ Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 $ Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 – CIFG Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A: 5.000%, 5/01/36 – AGM Insured 5/21 at 100.00 AA 5.000%, 5/01/38 5/21 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 5.000%, 9/01/37 No Opt. Call A– Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 No Opt. Call BB+ Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998, 5.500%, 1/01/23 (Alternative Minimum Tax) 1/16 at 100.00 N/R Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE: 5.000%, 12/15/33 12/23 at 100.00 AAA 5.000%, 12/15/34 12/23 at 100.00 AAA 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 6.6% (4.5% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.625%, 7/01/40 7/20 at 100.00 A– New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 12/21 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Second General Resolution Revenue Bonds, Fiscal Series 2014DD, 5.000%, 6/15/35 6/24 at 100.00 AA+ New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds Master Financing, Series 2010C, 5.000%, 10/15/35 4/20 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2011B, 5.000%, 6/15/41 6/21 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Subordinated SRF Series 2015A, 5.000%, 6/15/40 6/25 at 100.00 AAA Total Water and Sewer $ Total Municipal Bonds (cost $644,831,311) Nuveen Investments 39 NAN Nuveen New York Dividend Advantage Municipal Fund Portfolio of Investments (continued) September 30, 2015 Shares Description (1) Value COMMON STOCKS – 0.6% (0.4% of Total Investments) Airlines – 0.6% (0.4% of Total Investments) American Airlines Group Inc., (8) $ Total Common Stocks (cost $2,431,776) Total Long-Term Investments (cost $647,263,088) Floating Rate Obligations – (7.7)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (19.8)% (9) ) Variable Rate Demand Preferred Shares, at Liquidation Value – (18.7)% (10) ) Other Assets Less Liabilities – 1.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.750% to 2.300%. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.875% to 2.350%. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. On November 28, 2011, AMR Corp. ("AMR"), the parent company of American Airlines Group, Inc. ("AAL") filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR's unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120– day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 13.6%. Variable Rate Demand Preferred Shares, at Liquidation Value, as a percentage of Total Investments is 12.9%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 40 Nuveen Investments NRK Nuveen New York AMT-Free Municipal Income Fund Portfolio of Investments September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.8% (100.0% of Total Investments) MUNICIPAL BONDS – 146.8% (100.0% of Total Investments) Consumer Staples – 7.1% (4.8% of Total Investments) $ Erie County Tobacco Asset Securitization Corporation, New York, Settlement Backed Bonds, Series 2005A, 5.000%, 6/01/45 12/15 at 100.00 BB+ $ Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2006A-3, 5.000%, 6/01/35 6/16 at 100.00 B New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/15 at 100.00 A1 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 5.750%, 6/01/33 12/15 at 100.00 A1 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 5.000%, 6/01/34 6/16 at 100.00 B 5.125%, 6/01/42 6/16 at 100.00 B Total Consumer Staples Education and Civic Organizations – 27.0% (18.4% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 0.000%, 7/15/45 No Opt. Call BBB– 0.000%, 7/15/47 No Opt. Call BBB– Build New York City Resource Corporation, New York, Revenue Bonds, Bronx Charter School for Excellence, Series 2013A: 5.000%, 4/01/33 4/23 at 100.00 BBB– 5.500%, 4/01/43 4/23 at 100.00 BBB– Dobbs Ferry Local Development Corporation, New York, Revenue Bonds, Mercy College Project, Series 2014, 5.000%, 7/01/44 No Opt. Call A Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, St. Anne Institute, Issue 2, Series 1998E, 5.000%, 7/01/18 – AMBAC Insured 1/16 at 100.00 N/R Dormitory Authority of the State of New York, General Revenue Bonds, New York University, Series 2001-1: 5.500%, 7/01/24 – AMBAC Insured No Opt. Call AA– 5.500%, 7/01/40 – AMBAC Insured No Opt. Call AA– Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2013A, 5.000%, 7/01/44 7/23 at 100.00 A– Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2015A, 5.000%, 7/01/37 7/25 at 100.00 A– Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured No Opt. Call AA– Dormitory Authority of the State of New York, Icahn School of Medicine at Mount Sinai, Revenue Bonds, Series 2015A, 5.000%, 7/01/40 7/25 at 100.00 A– Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured No Opt. Call AA– Dormitory Authority of the State of New York, Insured Revenue Bonds, Touro College and University System, Series 2014A: 5.250%, 1/01/34 7/24 at 100.00 BBB– 5.500%, 1/01/39 7/24 at 100.00 BBB– 5.500%, 1/01/44 7/24 at 100.00 BBB– Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2009A, 5.000%, 7/01/39 7/19 at 100.00 Aa2 Nuveen Investments 41 NRK Nuveen New York AMT-Free Municipal Income Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 Aa2 $ Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2012A, 5.000%, 7/01/37 7/22 at 100.00 Aa2 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2013A, 5.000%, 7/01/27 7/23 at 100.00 Aa3 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2015A: 5.000%, 7/01/31 No Opt. Call Aa3 5.000%, 7/01/33 No Opt. Call Aa3 Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A: 5.000%, 7/01/25 – NPFG Insured 7/17 at 100.00 AA– 5.000%, 7/01/37 – NPFG Insured 7/17 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 2011A, 5.000%, 10/01/41 4/21 at 100.00 AAA Dormitory Authority of the State of New York, Revenue Bonds, Convent of the Sacred Heart, Series 2011: 5.625%, 11/01/35 – AGM Insured 5/21 at 100.00 AA 5.750%, 11/01/40 – AGM Insured 5/21 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, Fordham University, Series 2008B, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 A2 Dormitory Authority of the State of New York, Revenue Bonds, Marymount Manhattan College, Series 2009, 5.250%, 7/01/29 7/19 at 100.00 Baa2 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 1998A, 6.000%, 7/01/18 – NPFG Insured No Opt. Call AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2009A: 5.250%, 7/01/34 7/19 at 100.00 AA– 5.000%, 7/01/39 7/19 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2009B, 5.000%, 7/01/39 7/19 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2015A: 5.000%, 7/01/34 No Opt. Call AA– 5.000%, 7/01/45 7/25 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2008C, 5.000%, 7/01/37 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A: 5.000%, 7/01/35 7/20 at 100.00 Aa1 5.000%, 7/01/40 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, Pratt Institute, Series 2015A: 5.000%, 7/01/39 7/24 at 100.00 A3 5.000%, 7/01/44 7/24 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph's College, Series 2010, 5.250%, 7/01/25 7/17 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, University of Rochester, Refunding Series 2009A, 5.125%, 7/01/39 No Opt. Call AA– 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Dutchess County Local Development Corporation, New York, Revenue Bonds, Marist College Project, Series 2013A, 5.000%, 7/01/39 7/23 at 100.00 A2 $ Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013: 5.000%, 9/01/38 9/23 at 100.00 A 5.000%, 9/01/43 9/23 at 100.00 A Monroe County Industrial Development Corporation, New York, Revenue Bonds, Saint John Fisher College, Series 2014A, 5.500%, 6/01/39 6/24 at 100.00 BBB+ New Rochelle Corporation, New York, Local Development Revenue Bonds, Iona College Project, Series 2015A: 5.000%, 7/01/40 7/25 at 100.00 BBB 5.000%, 7/01/45 7/25 at 100.00 BBB New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, Queens Baseball Stadium Project, Series 2009: 6.125%, 1/01/29 – AGC Insured 1/19 at 100.00 AA 6.375%, 1/01/39 – AGC Insured 1/19 at 100.00 AA New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/31 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured 3/19 at 100.00 AA New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 AA– 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB New York City Trust for Cultural Resources, New York, Revenue Bonds, Whitney Museum of American Art, Series 2011, 5.000%, 7/01/31 1/21 at 100.00 A Niagara Area Development Corporation, New York, Niagara University Project, Series 2012A: 5.000%, 5/01/35 5/22 at 100.00 BBB+ 5.000%, 5/01/42 5/22 at 100.00 BBB+ Onondaga Civic Development Corporation, New York, Revenue Bonds, Le Moyne College Project, Series 2012, 5.000%, 7/01/42 7/22 at 100.00 Baa2 Onongada County Trust For Cultural Resources, New York, Revenue Bonds, Syracuse University Project, Series 2011, 5.000%, 12/01/36 12/21 at 100.00 AA– Tompkins County Development Corporation, New York, Revenue Bonds, Ithaca College, Series 2011: 5.500%, 7/01/33 – AGM Insured 1/21 at 100.00 A2 5.250%, 7/01/36 – AGM Insured 1/21 at 100.00 A2 5.375%, 7/01/41 – AGM Insured 1/21 at 100.00 A2 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Total Education and Civic Organizations Financials – 1.5% (1.0% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2005, 5.250%, 10/01/35 No Opt. Call A New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2007, 5.500%, 10/01/37 No Opt. Call A Total Financials Nuveen Investments 43 NRK Nuveen New York AMT-Free Municipal Income Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 8.6% (5.9% of Total Investments) $ Build New York City Resource Corporation, New York, Revenue Bonds, New York Methodist Hospital Project, Series 2014, 5.000%, 7/01/27 7/24 at 100.00 A– $ Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 8/19 at 100.00 AA+ Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured 8/17 at 100.00 AA Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004: 5.000%, 8/01/29 – FGIC Insured 12/15 at 100.00 AA– 5.000%, 8/01/33 – FGIC Insured 12/15 at 100.00 AA– Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured 12/15 at 100.00 AA– Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.000%, 12/01/15 No Opt. Call Ba1 6.000%, 12/01/16 No Opt. Call Ba1 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 2007B: 5.250%, 7/01/27 – AGC Insured 7/17 at 100.00 AA 5.125%, 7/01/37 – AGC Insured 7/17 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2011A, 5.000%, 5/01/41 5/21 at 100.00 A Dutchess County Local Development Corporation, New York, Revenue Bonds, Health Quest System Inc, Series 2010A, 5.750%, 7/01/40 – AGM Insured 7/20 at 100.00 A– Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/35 2/21 at 100.00 AA Monroe County Industrial Development Corporation, New York, Revenue Bonds, Rochester General Hospital Project, Series 2013A, 5.000%, 12/01/42 12/22 at 100.00 A– Suffolk County Economic Development Corporation, New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group Project, Refunding Series 2011, 5.000%, 7/01/28 7/21 at 100.00 BBB+ Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 2010-C2, 6.125%, 11/01/37 11/20 at 100.00 Baa1 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/16 at 100.00 B+ Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001B, 7.125%, 7/01/31 12/15 at 100.00 B+ Total Health Care Housing/Multifamily – 0.3% (0.2% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse River LLC at SUNY Canton Project Series 2010A: 5.000%, 5/01/40 5/20 at 100.00 AA 5.000%, 5/01/45 – AGM Insured 5/20 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2010D-1A, 5.000%, 11/01/42 5/20 at 100.00 AA+ New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 4.500%, 11/01/29 5/19 at 100.00 Aa2 New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, Series 1996A: 5 6.100%, 11/01/15 – AGM Insured 10/15 at 100.00 AA 6.125%, 11/01/20 – AGM Insured 11/15 at 100.00 AA Total Housing/Multifamily 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Industrials – 3.1% (2.1% of Total Investments) $ New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 11/24 at 100.00 N/R $ Long-Term Care – 0.2% (0.1% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ Suffolk County Economic Development Corporation, New York, Revenue Bonds, Peconic Landing At Southold, Inc. Project, Refunding Series 2010, 6.000%, 12/01/40 12/20 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 7.0% (4.8% of Total Investments) Nassau County, New York, General Obligation Bonds, General Improvement Series 2009C, 5.000%, 10/01/29 – AGC Insured 10/19 at 100.00 AA Nassau County, New York, General Obligation Improvement Bonds, Series 1993H, 5.500%, 6/15/16 – NPFG Insured No Opt. Call AA– New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series A-1: 5.000%, 10/01/31 No Opt. Call AA 5.000%, 10/01/33 10/22 at 100.00 AA 5.000%, 10/01/34 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series B, 5.000%, 8/01/30 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series I: 5.000%, 8/01/30 8/22 at 100.00 AA 5.000%, 8/01/31 8/22 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2013 Series F-1: 5.000%, 3/01/29 3/23 at 100.00 AA 5.000%, 3/01/31 3/23 at 100.00 AA 5.000%, 3/01/32 3/23 at 100.00 AA 5.000%, 3/01/33 3/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series A-1, 5.000%, 8/01/26 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series D-1, 5.000%, 8/01/30 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2015 Series A, 5.000%, 8/01/33 8/24 at 100.00 AA 5 New York City, New York, General Obligation Bonds, Fiscal Series 2001D, 5.000%, 8/01/16 – FGIC Insured 12/15 at 100.00 AA 5 New York City, New York, General Obligation Bonds, Fiscal Series 2004E, 5.000%, 11/01/20 – AGM Insured 12/15 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2011D-I: 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/34 No Opt. Call AA New York City, New York, General Obligation Bonds, Subseries G-1 Fiscal Series 2012, 5.000%, 4/01/28 No Opt. Call AA Rensselaer County, New York, General Obligation Bonds, Series 1991: 6.700%, 2/15/16 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/17 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/18 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/19 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/20 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/21 – AMBAC Insured No Opt. Call AA Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/20 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/21 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/22 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/23 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/24 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/25 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/26 – NPFG Insured No Opt. Call AA– Nuveen Investments 45 NRK Nuveen New York AMT-Free Municipal Income Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Three Village Central School District, Brookhaven and Smithtown, Suffolk County, New York, General Obligation Bonds, Series 2005, 5.000%, 6/01/18 – FGIC Insured No Opt. Call Aa2 $ West Islip Union Free School District, Suffolk County, New York, General Obligation Bonds, Series 2005, 5.000%, 10/01/16 – AGM Insured 10/15 at 100.00 Aa3 Total Tax Obligation/General Tax Obligation/Limited – 46.1% (31.4% of Total Investments) Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, Harmony Heights School, Issue 1, Series 1999C, 5.500%, 7/01/18 – AMBAC Insured 1/16 at 100.00 N/R 90 Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, Vanderheyden Hall Inc., Issue 2, Series 1998F, 5.250%, 7/01/18 – AMBAC Insured 12/15 at 100.00 N/R Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program – Anderson School, Series 1999E, Issue 2, 5.750%, 7/01/19 – AMBAC Insured 1/16 at 100.00 N/R Dormitory Authority of the State of New York, Insured Revenue Bonds, Special Act School District Program, Series 1999, 5.750%, 7/01/19 – NPFG Insured 1/16 at 100.00 AA– Dormitory Authority of the State of New York, Master Lease Program Revenue Bonds, Nassau County Board of Cooperative Educational Services, Series 2009, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 2004-2, 5.000%, 7/01/20 – FGIC Insured 12/15 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, Series 2009A, 5.625%, 10/01/29 – AGC Insured 10/19 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, State University Educational Facilities, 1989 Resolution, Series 2000C, 5.750%, 5/15/16 – AGM Insured No Opt. Call AA Dormitory Authority of the State of New York, Revenue Bonds, State University Educational Facilities, Series 1993A, 5.500%, 5/15/19 – AMBAC Insured No Opt. Call Aa2 Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue Bonds, City University System, Series 1993A, 5.750%, 7/01/18 – AGM Insured No Opt. Call AA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2011C: 5.000%, 3/15/34 No Opt. Call AAA 5.000%, 3/15/41 3/21 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2012D: 5.000%, 2/15/33 No Opt. Call AAA 5.000%, 2/15/40 No Opt. Call AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2014A: 5.000%, 2/15/26 2/24 at 100.00 AAA 5.000%, 2/15/29 2/24 at 100.00 AAA 5.000%, 2/15/30 2/24 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2014C. Group C, 5.000%, 3/15/44 3/24 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2015A, 5.000%, 3/15/31 3/25 at 100.00 AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2013A, 5.000%, 3/15/43 3/23 at 100.00 AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, 5.000%, 3/15/34 3/24 at 100.00 AAA Erie County Industrial Development Agency, New York, School Facility Refunding Revenue Bonds, Buffalo City School District, Series 2013A, 5.000%, 5/01/28 5/23 at 100.00 AA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2009A, 5.000%, 5/01/31 5/19 at 100.00 AA 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A: $ 5.750%, 2/15/47 2/21 at 100.00 A $ 5.250%, 2/15/47 2/21 at 100.00 A 5.000%, 2/15/47 – AGM Insured 2/21 at 100.00 AA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A: 5.000%, 2/15/47 – FGIC Insured 2/17 at 100.00 A 5.000%, 2/15/47 – AGM Insured 2/17 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured No Opt. Call AA 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA Monroe County Industrial Development Agency, New York, School Facility Revenue Bonds, Rochester Schools Modernization Project, Series 2013, 5.000%, 5/01/28 5/23 at 100.00 AA Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/16 at 100.00 A– New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2015S-1: 5.000%, 7/15/33 1/25 at 100.00 AA 5.000%, 7/15/43 1/25 at 100.00 AA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2015S-2, 5.000%, 7/15/40 7/25 at 100.00 AA 5 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2002B, 5.250%, 5/01/16 – NPFG Insured 12/15 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 5.000%, 11/01/30 5/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2012 Series E-1: 5.000%, 2/01/37 2/22 at 100.00 AAA 5.000%, 2/01/42 2/22 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2012 Series F-1, 5.000%, 5/01/39 5/22 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series F-1, 5.000%, 2/01/29 No Opt. Call AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2014 Series D-1, 5.000%, 2/01/37 2/24 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2015 Series B-1: 5.000%, 8/01/33 8/24 at 100.00 AAA 5.000%, 8/01/35 8/24 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Lien Series 2011C: 5.500%, 11/01/35 11/20 at 100.00 AAA 5.000%, 11/01/39 11/20 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Series 2011-D1, 5.000%, 2/01/35 2/21 at 100.00 AAA New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A: 5.750%, 4/01/33 – AGM Insured 4/21 at 100.00 Aa3 5.750%, 4/01/41 4/21 at 100.00 AA– New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA+ Nuveen Investments 47 NRK Nuveen New York AMT-Free Municipal Income Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A: $ 5.000%, 3/15/29 9/20 at 100.00 AAA $ 5.000%, 3/15/30 9/20 at 100.00 AAA New York State Urban Development Corporation, Revenue Refunding Bonds, State Facilities, Series 1995, 5.700%, 4/01/20 – AGM Insured (UB) No Opt. Call AA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, General Purpose Series 2013C, 5.000%, 3/15/32 3/23 at 100.00 AAA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/42 – FGIC Insured No Opt. Call AA– 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/46 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Caa3 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Hampton Bays Public Library, Series 1999A, 6.000%, 10/01/19 – NPFG Insured 10/15 at 100.00 A3 Total Tax Obligation/Limited Transportation – 15.0% (10.2% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/30 No Opt. Call AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2008A, 5.250%, 11/15/36 11/17 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 5.250%, 11/15/40 11/20 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013B, 5.000%, 11/15/30 5/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013C, 5.000%, 11/15/32 5/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013D, 5.250%, 11/15/30 11/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013E: 5.000%, 11/15/31 11/23 at 100.00 AA– 5.000%, 11/15/32 11/23 at 100.00 AA– 5.000%, 11/15/38 11/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2014B, 5.250%, 11/15/35 5/24 at 100.00 AA– New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.000%, 11/15/44 11/21 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/01/25 – FGIC Insured 1/18 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Forth Series 2014: 5.000%, 9/01/33 9/24 at 100.00 AA– 5.000%, 9/01/34 9/24 at 100.00 AA– 5.000%, 9/01/35 9/24 at 100.00 AA– 5.000%, 9/01/36 9/24 at 100.00 AA– 5.000%, 9/01/39 9/24 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Ninth Series 2015: 5.000%, 5/01/30 5/25 at 100.00 AA– 5.000%, 5/01/31 5/25 at 100.00 AA– 5.000%, 5/01/35 5/25 at 100.00 AA– 5.000%, 5/01/45 5/25 at 100.00 AA– 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 18.072%, 3/16/17 – AGM Insured (IF) No Opt. Call AA $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Ninth Series 2013, 5.000%, 12/01/43 12/23 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.500%, 12/01/28 12/15 at 100.00 BBB Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2002E, 5.500%, 11/15/20 – NPFG Insured No Opt. Call AA– Total Transportation U.S. Guaranteed – 10.4% (7.1% of Total Investments) (4) Albany Capital Resource Corporation, New York, St. Peter's Hospital Project, Series 2011, 6.125%, 11/15/30 (Pre-refunded 11/15/20) 11/20 at 100.00 N/R (4) Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter's Hospital, Series 2008A, 5.250%, 11/15/32 (Pre-refunded 11/15/17) 11/17 at 100.00 N/R (4) Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter's Hospital, Series 2008D, 5.375%, 11/15/32 (Pre-refunded 11/15/17) 11/17 at 100.00 N/R (4) Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter's Hospital, Series 2008E, 5.250%, 11/15/32 (Pre-refunded 11/15/17) 11/17 at 100.00 N/R (4) Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2007A, 5.250%, 7/01/32 (Pre-refunded 7/01/17) – NPFG Insured 7/17 at 100.00 AA– (4) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk County Issue, Series 1986: 7.375%, 7/01/16 (ETM) No Opt. Call Aaa 7.375%, 7/01/16 – BIGI Insured (ETM) No Opt. Call Aaa Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2006A, 5.000%, 7/01/31 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 Aa2 (4) Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A: 5.000%, 7/01/25 (Pre-refunded 7/01/17) – NPFG Insured 7/17 at 100.00 AA– (4) 5.000%, 7/01/37 (Pre-refunded 7/01/17) – NPFG Insured 7/17 at 100.00 AA– (4) Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 5.000%, 7/01/32 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 AA– (4) Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. Project, Series 2006A, 6.000%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (4) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2007A: 5.750%, 5/01/27 (Pre-refunded 5/01/17) – AGM Insured (UB) 5/17 at 100.00 AA (4) 5.750%, 5/01/28 (Pre-refunded 5/01/17) – AGM Insured (UB) 5/17 at 100.00 AA (4) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2008A: 5.750%, 5/01/27 (Pre-refunded 5/01/18) – AGM Insured (UB) 5/18 at 100.00 AA (4) 5.750%, 5/01/28 (Pre-refunded 5/01/18) – AGM Insured (UB) 5/18 at 100.00 AA (4) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 5.000%, 11/01/30 (Pre-refunded 5/01/17) 5/17 at 100.00 N/R (4) New York Convention Center Development Corporation, New York, Hotel Unit Fee Secured Revenue Bonds, Series 2005: 5.000%, 11/15/30 (Pre-refunded 11/15/15) – AMBAC Insured 11/15 at 100.00 AA+ (4) 5.000%, 11/15/44 (Pre-refunded 11/15/15) – AMBAC Insured 11/15 at 100.00 AA+ (4) Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15/19 (Pre-refunded 11/15/15) – FGIC Insured 11/15 at 100.00 Aa1 (4) Total U.S. Guaranteed Nuveen Investments 49 NRK Nuveen New York AMT-Free Municipal Income Fund Portfolio of Investments (continued) September 30, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 13.3% (9.0% of Total Investments) $ Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 $ Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AA Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2000A: 0.000%, 6/01/24 – AGM Insured No Opt. Call AA 0.000%, 6/01/25 – AGM Insured No Opt. Call AA 0.000%, 6/01/26 – AGM Insured No Opt. Call AA 0.000%, 6/01/27 – AGM Insured No Opt. Call AA 0.000%, 6/01/28 – AGM Insured No Opt. Call AA 0.000%, 6/01/29 – AGM Insured No Opt. Call AA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 – CIFG Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2008A, 5.500%, 5/01/33 – BHAC Insured 5/19 at 100.00 AA+ Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/38 5/21 at 100.00 A– Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, Covanta Energy Project, Series 2012B, 4.000%, 11/01/24 No Opt. Call BB+ Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE: 5.000%, 12/15/32 12/23 at 100.00 AAA 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 7.2% (5.0% of Total Investments) New York City Municipal Water Finance Authority Water and Sewer Second General Resolution Revenue Bonds Fiscal 2015 Series HH, 5.000%, 6/15/39 6/25 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 12/21 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Series 2007AA, 5.000%, 6/15/37 6/17 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) (5) 6/16 at 100.00 AAA New York City Municipal Water Finance Authority, New York, Water and Sewer System Second General Resolution Revenue Bonds, Fiscal 2013 Series DD, 5.000%, 6/15/35 6/23 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Second General Resolution Revenue Bonds, Fiscal Series 2014DD, 5.000%, 6/15/35 6/24 at 100.00 AA+ New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds Master Financing Program, Green Series 2014B, 5.000%, 5/15/44 5/24 at 100.00 AAA New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds Master Financing, Series 2010C, 5.000%, 10/15/35 4/20 at 100.00 AAA New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds Master Financing, Series 2012B, 5.000%, 2/15/42 2/22 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Subordinated Series 2014A, 5.000%, 6/15/30 6/24 at 100.00 AAA 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Subordinated SRF Series 2015A, 5.000%, 6/15/36 6/25 at 100.00 AAA $ Upper Mohawk Valley Regional Water Finance Authority, New York, Water System Revenue Bonds, Series 2000, 0.000%, 4/01/23 – AMBAC Insured No Opt. Call A1 Water Authority of Western Nassau County, New York, Water System Revenue Bonds, Series 2015A: 5.000%, 4/01/40 4/25 at 100.00 AA– 5.000%, 4/01/45 4/25 at 100.00 AA– Total Water and Sewer $ Total Long-Term Investments (cost $1,736,635,864) Floating Rate Obligations – (3.6)% ) Institutional MuniFund Term Preferred Shares, at Liquidation Value – (6.3)% (6) ) Variable Rate Demand Preferred Shares, at Liquidation Value – (38.9)% (7) ) Other Assets Less Liabilities – 2.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Institutional MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 4.3%. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 26.5%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 51 Statement of Assets and Liabilities September 30, 2015 New York New York New York New York Dividend AMT-Free Value Value 2 Advantage Income (NNY ) (NYV ) (NAN ) (NRK ) Assets Long-term investments, at value (cost $144,366,397, $32,883,528, $647,263,088, and $1,736,635,864, respectively) $ Cash — Receivable for: Interest Investments sold — Deferred offering costs — — Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations — Payable for: Dividends Interest — — — Investments purchased — — — Institutional MuniFund Term Preferred ("iMTP") Shares, at liquidation value — — — Variable Rate MuniFund Term Preferred ("VMTP") Shares, at liquidation value — — — Variable Rate Demand Preferred ("VRDP") Shares, at liquidation value — — Accrued expenses: Management fees Directors/Trustees fees Professional fees Reorganization — — — Other Total liabilities Net assets applicable to common shares $ Common shares outstanding Net asset value ("NAV") per common share outstanding $ Net assets applicable to common shares consist of: Common shares, $0.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred N/A N/A Unlimited Unlimited N/A – Fund is not authorized to issue preferred shares. See accompanying notes to financial statements. 52 Nuveen Investments Statement of Operations Year Ended September 30, 2015 New York New York New York New York Dividend AMT-Free Value Value 2 Advantage Income (NNY ) (NYV ) (NAN ) (NRK ) Investment Income $ Expenses Management fees Interest expense and amortization of offering costs — Liquidity fees — — Remarketing fees — — Custodian fees Directors/Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Stock exchange listing fees Investor relations expenses Reorganization expenses — — Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of Investments ) ) ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ See accompanying notes to financial statements. Nuveen Investments 53 Statement of Changes in Net Assets New York Value (NNY) New York Value 2 (NYV) Year Ended Year Ended Year Ended Year Ended 9/30/15 9/30/14 9/30/15 9/30/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) Swaps — — — Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps — — — ) Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in Reorganizations — Cost of shares repurchased and retired — Net increase (decrease) in net assets applicable to common shares from capital share transactions — Net increase (decrease) in net assets applicable to common shares ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 54 Nuveen Investments New York Dividend Advantage (NAN) New York AMT-Free Income (NRK) Year Ended Year Ended Year Ended Year Ended 9/30/15 9/30/14 9/30/15 9/30/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) Swaps — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps — Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in Reorganizations — — — Cost of shares repurchased and retired ) — — — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to common shares ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 55 Statement of Cash Flows Year Ended September 30, 2015 New York New York Dividend AMT-Free Advantage Income (NAN ) (NRK ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Investment transaction adjustments, net ) ) Taxes paid on undistributed capital gains ) ) Amortization (Accretion) of premiums and discounts, net Amortization of deferred offering costs (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) Other assets ) Increase (Decrease) in: Payable for interest — Payable for investments purchased ) Accrued management fees ) Accrued Directors/Trustees fees Accrued professional fees ) Accrued Reorganization expenses ) Accrued other expenses ) ) Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in: Cash overdraft — Floating rate obligations ) ) Payable for offering costs ) ) Cash distributions paid to common shareholders ) ) Cost of common shares repurchased and retired ) — Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) Cash at the beginning of period — Cash acquired in connection with the Reorganization — Cash at the end of period $ — $ New York New York Dividend AMT-Free Advantage Income Supplemental Disclosure of Cash Flow Information* (NAN ) (NRK ) Cash paid for interest (excluding amortization of offering costs) $ $ * See Notes to Financial Statements, Note 1 – General information and Significant Accounting Policies, Fund Reorganizations for more information of the non-cash activities related to New York Dividend Advantage's (NAN) Reorganization. See accompanying notes to financial statements. 56 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 57 Financial Highlights Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions to Common Shareholders Common Share Beginning Common Share NAV Net Investment Income (Loss ) Net Realized/ Unrealized Gain (Loss ) Total From Net Investment Income From Accumu- lated Net Realized Gains Total Ending NAV Ending Share Price New York Value (NNY) Year Ended 9/30: $ $ $ ) $ $ ) $ — $ ) $ $ ) — ) — ) New York Value 2 (NYV) Year Ended 9/30: ) ) — ) ) — ) — ) ) — ) ) ) — ) (a) Total Return Based on Common share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund's market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Price is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. 58 Nuveen Investments Common Share Supplemental Data/ Ratios Applicable to Common Shares Common Share Total Returns Ratios to Average Net Assets Based Based on Ending Net Portfolio on Share Net Investment Turnover NAV (a) Price (a) Assets (000 ) Expenses (b) Income (Loss ) Rate (c) % % $ % % 31 % 23 ) ) 21 10 10 11 19 ) ) 3 10 ) 18 (b) The expense ratios reflect, among other things, the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, as described in Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, as follows: New York Value (NNY) Year Ended 9/30: % New York Value 2 (NYV) Year Ended 9/30: — % — (c) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. See accompanying notes to financial statements. Nuveen Investments 59 Financial Highlights (continued) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions to Common Shareholders Common Share Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to
